      Case 6:21-cv-00299-ADA Document 176 Filed 07/13/20 Page 1 of 8




                  IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF TEXAS

                            AUSTIN DIVISION




VLSI TECHNOLOGY LLC,
          Plaintiff,                      Lead Case: 1:19-cv-977-ADA

                                          (Consolidated for pretrial purposes only
     v.                                   with Nos. 6:19-cv-254-ADA, 6:19-cv-255-
                                          ADA, 6:19-cv-256-ADA)

                                          JURY TRIAL DEMANDED
INTEL CORPORATION,
          Defendant.




     VLSI TECHNOLOGY LLC’S ANSWER TO INTEL CORPORATION’S
    COUNTERCLAIMS TO SECOND AMENDED COMPLAINT FOR PATENT
                        INFRINGEMENT

                           (CASE NO. 6:19-CV-255)
           Case 6:21-cv-00299-ADA Document 176 Filed 07/13/20 Page 2 of 8




                       IN THE UNITED STATES DISTRICT COURT

                        FOR THE WESTERN DISTRICT OF TEXAS

                                      AUSTIN DIVISION



                                                    C.A. No. 6:19-cv-255-ADA
VLSI TECHNOLOGY LLC,
                                                    (Consolidated for pretrial purposes only with
                      Plaintiff,
                                                    1:19-cv-977-ADA (Lead Case), 6:19-cv-254-
       v.                                           ADA, 6:19-cv-256-ADA)
INTEL CORPORATION,                                  JURY TRIAL DEMANDED
                      Defendant.




                  VLSI TECHNOLOGY LLC’S ANSWER TO INTEL
             CORPORATION’S COUNTERCLAIMS TO SECOND AMENDED
                   COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff VLSI Technology LLC (“VLSI”) hereby answers the Amended Counterclaims

alleged by Defendant Intel Corporation (“Intel”) in its Answer, Defenses, and Counterclaims to

VLSI Technology LLC’s Second Amended Complaint for Patent Infringement (Case No. 6:19-

cv-00255-ADA) (D.I. 172) (“-255 Counterclaims”). To the extent not specifically admitted, all

allegations in Intel’s -255 Counterclaims are denied by VLSI.

                               PARTIES AND JURISDICTION1

       1.      VLSI admits on information and belief the allegations in Paragraph 1 of Intel’s -

255 Counterclaims.

       2.      VLSI admits the allegations in Paragraph 2 of Intel’s -255 Counterclaims.


       1    For convenience and clarity only, VLSI herein repeats the same headings that Intel used
in its -255 Counterclaims. VLSI does not admit to the substance of, or any allegations that may
purportedly be included in, Intel’s headings. Except where specifically admitted herein, VLSI
denies the allegations in Intel’s -255 Counterclaims.
         Case 6:21-cv-00299-ADA Document 176 Filed 07/13/20 Page 3 of 8




       3.      VLSI admits that Intel purports to bring an action for declaratory judgment of non-

infringement and invalidity.     The remaining allegations in Paragraph 3 of Intel’s -255

Counterclaims set forth conclusions of law that require no answer. To the extent an answer is

required, VLSI admits that the Court has subject-matter jurisdiction over Intel’s -255

Counterclaims.    VLSI denies the remaining allegations in Paragraph 3 of Intel’s -255

Counterclaims.

       4.      VLSI admits that VLSI sued Intel in this Court. The remaining allegations in

Paragraph 4 of Intel’s -255 Counterclaims set forth conclusions of law that require no answer. To

the extent an answer is required, VLSI admits that the Court has personal jurisdiction over VLSI

and that venue is proper in this District for Intel’s -255 Counterclaims. VLSI denies the remaining

allegations in Paragraph 4 of Intel’s -255 Counterclaims.

                 COUNT I – NON-INFRINGEMENT OF THE ’522 PATENT

       5.      In response to Paragraph 5 of Intel’s -255 Counterclaims, VLSI repeats and

realleges each of its responses to Paragraphs 1 through 4 of Intel’s -255 Counterclaims.

       6.      VLSI admits the allegations in Paragraph 6 of Intel’s -255 Counterclaims.

       7.      VLSI denies the allegations in Paragraph 7 of Intel’s -255 Counterclaims.

       8.      VLSI admits that there exists an actual controversy between VLSI and Intel

regarding the ’522 Patent. The remaining allegations in Paragraph 8 of Intel’s -255 Counterclaims

set forth conclusions of law that require no answer. To the extent an answer is required, VLSI

denies the remaining allegations in Paragraph 8 of Intel’s -255 Counterclaims.

       9.      VLSI denies the allegations in Paragraph 9 of Intel’s -255 Counterclaims.




                                              -2-
         Case 6:21-cv-00299-ADA Document 176 Filed 07/13/20 Page 4 of 8




                     COUNT II – INVALIDITY OF THE ’522 PATENT

       10.     In response to Paragraph 10 of Intel’s -255 Counterclaims, VLSI repeats and

realleges each of its responses to Paragraphs 1 through 9 of Intel’s -255 Counterclaims.

       11.     VLSI denies the allegations in Paragraph 11 of Intel’s -255 Counterclaims.

       12.     VLSI admits the allegations in Paragraph 12 of Intel’s -255 Counterclaims.

       13.     VLSI admits that there exists an actual controversy between VLSI and Intel

regarding the respective rights and duties of the parties. The remaining allegations in Paragraph

13 of Intel’s -255 Counterclaims set forth conclusions of law that require no answer. To the extent

an answer is required, VLSI denies the remaining allegations in Paragraph 13 of Intel’s -255

Counterclaims.

       14.     VLSI denies the allegations in Paragraph 14 of Intel’s -255 Counterclaims.

               COUNT III – NON-INFRINGEMENT OF THE ’187 PATENT

       15.     In response to Paragraph 15 of Intel’s -255 Counterclaims, VLSI repeats and

realleges each of its responses to Paragraphs 1 through 14 of Intel’s -255 Counterclaims.

       16.     VLSI admits the allegations in Paragraph 16 of Intel’s -255 Counterclaims.

       17.     VLSI denies the allegations in Paragraph 17 of Intel’s -255 Counterclaims.

       18.     VLSI admits that there exists an actual controversy between VLSI and Intel

regarding the ’187 Patent.      The remaining allegations in Paragraph 18 of Intel’s -255

Counterclaims set forth conclusions of law that require no answer. To the extent an answer is

required, VLSI denies the remaining allegations in Paragraph 18 of Intel’s -255 Counterclaims.

       19.     VLSI denies the allegations in Paragraph 19 of Intel’s -255 Counterclaims.




                                              -3-
         Case 6:21-cv-00299-ADA Document 176 Filed 07/13/20 Page 5 of 8




                     COUNT IV – INVALIDITY OF THE ’187 PATENT

       20.     In response to Paragraph 20 of Intel’s -255 Counterclaims, VLSI repeats and

realleges each of its responses to Paragraphs 1 through 19 of Intel’s -255 Counterclaims.

       21.     VLSI denies the allegations in Paragraph 21 of Intel’s -255 Counterclaims.

       22.     VLSI admits the allegations in Paragraph 22 of Intel’s -255 Counterclaims.

       23.     VLSI admits that there exists an actual controversy between VLSI and Intel

regarding the respective rights and duties of the parties. The remaining allegations in Paragraph

23 of Intel’s -255 Counterclaims set forth conclusions of law that require no answer. To the extent

an answer is required, VLSI denies the remaining allegations in Paragraph 23 of Intel’s -255

Counterclaims.

       24.     VLSI denies the allegations in Paragraph 24 of Intel’s -255 Counterclaims.

                                 DEMAND FOR JURY TRIAL

       Intel’s demand for a jury trial contains no allegations to which an answer is required.

Pursuant to Rule 38 of the Federal Rules of Civil Procedure, VLSI has also demanded a jury trial

on all issues so triable. To the extent that any allegations pertaining to the merits of Intel’s -255

Counterclaims are included in Intel’s jury demand, VLSI denies those allegations.

                                    PRAYER FOR RELIEF

       Intel’s prayer for relief contains no allegations to which an answer is required, but to the

extent any answer is required, VLSI denies that Intel is entitled to the relief requested or to any

relief whatsoever.




                                               -4-
           Case 6:21-cv-00299-ADA Document 176 Filed 07/13/20 Page 6 of 8




                                             DEFENSES

          By alleging the Defenses set forth below, VLSI does not agree or concede that it bears the

burden of proof or the burden of persuasion on any of these issues, whether in whole or in part.

For its Defenses to Intel’s -255 Counterclaims, VLSI alleges as follows:

                                          FIRST DEFENSE

                                      (Failure to State a Claim)

          Intel has failed to state a claim upon which relief may be granted.

                         RESERVATION OF ADDITIONAL DEFENSES

          VLSI reserves any and all additional defenses available under Section 35 of the United

States Code, the rules, regulations, or laws related thereto, the Federal Rules of Civil Procedure,

the Rules of this Court, and/or otherwise in law or equity, now existing, or later arising, as may be

discovered.

                                  VLSI’S PRAYER FOR RELIEF

          WHEREFORE, having answered Intel’s -255 Counterclaims, VLSI prays for the following

relief:

          a)     Dismissal of Intel’s -255 Counterclaims with prejudice;

          b)     Judgment that the claims of the ’522 and ’187 Patents are valid and enforceable;

          c)     Judgment that Intel has infringed the ’522 and ’187 Patents;

          d)     Judgment that Intel pay VLSI damages adequate to compensate VLSI for Intel’s

infringement of each of the ’522 and ’187 Patents, together with interest and costs under 35 U.S.C.

§ 284;

          e)     Judgment that Intel be ordered to pay prejudgment and post-judgment interest on

the damages assessed;




                                                -5-
         Case 6:21-cv-00299-ADA Document 176 Filed 07/13/20 Page 7 of 8




       f)      Judgment that Intel pay VLSI enhanced damages pursuant to 35 U.S.C. § 284;

       g)      Judgment that Intel be ordered to pay supplemental damages to VLSI, including

interest, with an accounting, as needed;

       h)      Awarding VLSI such other and further relief, including equitable relief, as this

Court may deem just and proper.

    Dated: July 13, 2020
                                                         By:    /s/ Andy Tindel

 Morgan Chu (pro hac vice)                            J. Mark Mann (Texas Bar No. 12926150)
 Benjamin W. Hattenbach (pro hac vice)                mark@themannfirm.com
 Iian D. Jablon (pro hac vice)                        G. Blake Thompson (Texas Bar No.
 Alan J. Heinrich (pro hac vice)                      24042033)
 Keith Orso (pro hac vice)                            blake@themannfirm.com
 Christopher Abernethy (pro hac vice)                 MANN | TINDEL | THOMPSON
 Ian Robert Washburn (pro hac vice)                   300 W. Main Street
 Amy E. Proctor (pro hac vice)                        Henderson, TX 75652
 Dominik Slusarczyk (pro hac vice)                    Telephone: (903) 657-8540
 Elizabeth C. Tuan (pro hac vice)                     Facsimile: (903) 657-6003
 Charlotte J. Wen (pro hac vice)
 Brian Weissenberg (pro hac vice)                     Andy Tindel (Texas Bar No. 20054500)
 Benjamin Monnin (pro hac vice)                       atindel@andytindel.com
 Jordan Nafekh (pro hac vice)                         MANN | TINDEL | THOMPSON
 IRELL & MANELLA LLP                                  112 E. Line Street, Suite 304
 1800 Avenue of the Stars, Suite 900                  Tyler, Texas 75702
 Los Angeles, California 90067                        Telephone: (903) 596-0900
 Telephone: (310) 277-1010                            Facsimile: (903) 596-0909
 Facsimile: (310) 203-7199
 mchu@irell.com                                       Craig D. Cherry (Texas Bar No. 24012419)
 bhattenbach@irell.com                                ccherry@haleyolson.com
 ijablon@irell.com                                    HALEY & OLSON, P.C.
 aheinrich@irell.com                                  100 N. Ritchie Road, Suite 200
 korso@irell.com                                      Waco, Texas 76701
 cabernethy@irell.com                                 Telephone: (254) 776-3336
 iwashburn@irell.com                                  Facsimile: (254) 776-6823
 aproctor@irell.com
 dslusarczyk@irell.com
 etuan@irell.com
 cwen@irell.com
 bweissenberg@irell.com
 bmonnin@irell.com
 jnafekh@irell.com



                                            -6-
        Case 6:21-cv-00299-ADA Document 176 Filed 07/13/20 Page 8 of 8




 Michael H. Strub, Jr. (pro hac vice)
 Babak Redjaian (pro hac vice)
 IRELL & MANELLA LLP
 840 Newport Center Drive, Suite 400
 Newport Beach, California 92660
 Telephone: (949) 760-0991
 Facsimile: (949) 760-5200
 mstrub@irell.com
 bredjaian@irell.com

 Attorneys for VLSI Technology LLC




                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing instrument was served or delivered electronically

via U.S. District Court [LIVE] — Document Filing System, to all counsel of record, on this 13th

day of July, 2020.



                                                           /s/ Andy Tindel
                                                           Andy Tindel




                                            -7-
